SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-8A NOTIFICATION OF REGISTRATION FILED PURSUANT TO SECTION 8(a) OF THE INVESTMENT COMPANY ACT OF 1940 The undersigned investment company hereby notifies the Securities and Exchange Commission that it registers under and pursuant to the provisions of Section 8(a) of the Investment Company Act of 1940 and in connection with such notification of registration submits the following information: Name: Horizon Funds Address of Principal Business Office: 13024 Ballantyne Corporate Place, Suite 225 Charlotte, North Carolina 28277 Telephone Number (including area code): (704) 544-2399 Name and Address of Agent for Service of Process: Matthew S. Chambers 13024 Ballantyne Corporate Place, Suite 225 Charlotte, North Carolina 28277 With Copies to: Jeffrey T. Skinner Kilpatrick Townsend & Stockton LLP 1001 West Fourth Street Winston-Salem, North Carolina 27101 Check Appropriate Box: Registrant is filing a Registration Statement pursuant to Section 8(b) of the Investment Company Act of 1940 concurrently with the filing of form N-8A: Yes [X] No [] SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has caused this notification of registration to be duly signed on its behalf in the city of Charlotte and the State of North Carolina on the2nd day of June, 2015. Horizon Funds By: /s/ Robert J. Cannon Robert J. Cannon President Attest: /s/ Matthew S. Chambers Matthew S. Chambers Vice President
